Form of Proxy – Special Meeting To Be Held on October 20, 2009 CONTROL NUMBER Notes to Proxy 1. This proxy must be signed by a shareholder or his or her attorney duly authorized in writing.If you are an individual, please sign exactly as your shares are registered.If the shareholder is a corporation, a duly authorized officer or attorney of the corporation must sign this proxy, and if the corporation has a corporate seal, its corporate seal should be affixed. 2. If the shares are registered in the name of an executor, administrator or trustee, please sign exactly as the shares are registered.If the shares are registered in the name of a deceased or other shareholder, the name must be printed in the space provided.This proxy must be signed by the legal representative with his or her name printed below his or her signature, and evidence of authority to sign on behalf of the deceased or other shareholder must be attached to this proxy. 3. Some shareholders may own shares as both a registered shareholder and as a beneficial shareholder; in which case, you may receive more than one Circular and will need to vote separately as a registered shareholder and as a beneficial shareholder.Beneficial shareholders may be forwarded either a form of proxy already signed by the intermediary or a voting instruction form to allow them to direct the voting of shares they beneficially own.Beneficial shareholders should follow instructions for voting conveyed to them by their intermediaries. 4. If a share is held by two or more persons, any one of them present or represented by proxy at the meeting may, in the absence of the other or others, vote at the meeting.However, if one or more of them are present or represented by proxy, they must vote together in respect of that share. 5. A registered holder of shares may dissent from the Sale Resolution.The execution or exercise of a proxy does not constitute a written objection for purposes of the dissent procedures in section 190 of the Canada Business Corporations Act.Shareholders who wish to dissent should carefully review the section entitled “Rights of Dissenting Shareholders” in the Circular and Appendix F of the Circular.The failure to comply strictly with the dissent procedures discussed in the Circular may result in the loss or unavailability of the right to dissent.
